                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO. 3:18cr94/MCR

WILLIAM H. ENFINGER III
 and
ROBERT M. SMITH
_____________________________

                 PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, in the indictment in the above-entitled action, the United

States sought forfeiture of all property of the Defendants pursuant to Title 21,

United States Code, Section 853, as property constituting, or derived from,

proceeds obtained directly or indirectly from the violations set forth in said

indictment and/or property used or intended to be used to commit or promote

the commission of the offenses set forth in Counts One through Six of said

indictment;

      AND WHEREAS, between on or about October 1 - 12, 2018, the

Defendants entered guilty pleas to the violations set forth in the indictment,

and have consented to forfeiture with regard to the Defendants’ interest in the

specifically below noted property;
      AND WHEREAS, by virtue of said guilty pleas and concession of

forfeiture, the United States is now entitled to possession of said property,

pursuant to Title 21 and Rule 32.2(b) of the Federal Rules of Criminal

Procedure; now wherefore,

      IT IS HEREBY ORDERED:

      1.      That all of Defendants’ right and interest in the property

described below is hereby forfeited to and vested in the United States of

America.

      2.      That the property which is subject to forfeiture in this Order is

as follows:

      A. $2,314 in United States currency.

      3.      That an order of preliminary forfeiture is hereby entered in favor

of the United States against the Defendants pursuant to Rule 32.2(b) of the

Federal Rules of Criminal Procedure.



      IT IS SO ORDERED this 17th day of October 2018.



                                   s/ M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE
